Citation Nr: 0531224	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  02-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial compensable evaluation for a skin 
rash.

 

REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which granted service connection 
for a skin rash and assigned a noncompensable evaluation 
effective from February 6, 2001.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in November 2003, and that development was 
completed by the Appeals Management Center.  The case has 
since been returned to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 30, 2002, the veteran's skin rash was not 
productive of exfoliation, exudation, or itching in an 
exposed or extensive area.  

3.  On or after August 30, 2002, the veteran's skin rash did 
not affect at least five percent, but less than 20 percent, 
of the entire body, or at least five percent, but less than 
20 percent, of exposed areas, nor did the disability require 
intermittent systemic therapy for a total duration of less 
than six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a skin 
rash have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Code 
7899-7806 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2005).  In this case, the RO did provide the veteran with 
notice of the VCAA in March 2001 prior to the initial rating 
decision in January 2002, which granted service connection 
for a skin rash and assigned a noncompensable evaluation 
effective from February 6, 2001.  The veteran filed his 
notice of disagreement (NOD) in February 2002 in which he 
disagreed with the initial evaluation assigned for his skin 
rash.  As such, the appeal of the assignment of the initial 
evaluation of skin rash arises not from a "claim" but from 
an NOD filed with the RO's initial assignment of a rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original noncompensable evaluation in his February 
2002 NOD.  According to VAOPGCPREC 8-2003, if in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a NOD that 
raises a new issue, section 7105(d) only requires VA to take 
proper action and issue a statement of the case (SOC) if the 
disagreement is not resolved.  The RO properly issued a 
September 2002 SOC and a May 2005 Supplemental Statement of 
the Case (SSOC), which contained the pertinent laws and 
regulations, including the schedular criteria, and the 
reasons his claim was denied.  Thus, a VCAA notification 
letter is not necessary in this case.  As such, the Board 
finds that the notice provisions of the VCAA have been 
satisfied. 

In addition, the requirements with respect to the content of 
the VCAA notice were met in this case.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

While the March 2001 VCAA letter did not specifically inform 
the veteran of the evidence necessary to substantiate his 
claim of entitlement to a higher initial evaluation for a 
skin rash, the September 2002 SOC and the May 2005 SSOC, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate the claim.  In 
fact, the September 2002 SOC and the May 2005 SSOC provided 
the veteran with the schedular criteria used to evaluate his 
service-connected disability, namely Diagnostic Code 7806.  
Additionally, the Board notes that the Appeals Management 
Center sent the veteran another VCAA letter in March 2004, 
which stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected disability has 
gotten worse."

In addition, the March 2001 and March 2004 VCAA letters 
informed the veteran about the information and evidence that 
VA would seek to provide.  In particular, the letters stated 
that VA would make reasonable efforts to obtain the evidence 
necessary to support his claim, including requesting medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if VA determined that such evidence was necessary 
to make a decision on his claim.  

The RO also notified the veteran about the information and 
evidence he was expected to provide.  Specifically, the March 
2001 and March 2004 letters informed the veteran that he must 
provide enough information about his records so that VA can 
request them from the person or agency that has them.  The 
letters also requested that the veteran complete and sign a 
VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  The veteran was also informed that it 
was still his responsibility to ensure that his records are 
received by VA.

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was afforded VA examinations in 
October 2001 and January 2005.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOC, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


Background and Evidence

A rating decision dated in January 2002 granted service 
connection for a skin rash and assigned a noncompensable 
evaluation effective from February 6, 2001.  That 
determination was based on a review of the veteran's service 
medical records and VA medical records as well as on the 
findings of a VA examination performed in October 2001.  
During the pendency of the appeal, the noncompensable 
evaluation has remained in effect until the present time.

VA medical records dated from January 2001 to March 2001 
indicate that the veteran sought treatment in January 2001 
with complaints of a groin rash.  The veteran indicated that 
he occasionally treated his rash with Mycolog and Tinactin, 
but related that the rash had never gone away.  He also 
reported getting blisters over the nasolabial folds and along 
the glabella, which looked like ring worm.  A physical 
examination did not reveal any evidence of skin cancer on the 
veteran's face, chest, arms, back or abdomen, nor was there 
any evidence of acne scarring on his face, chest, or back.  
There was no scarring over the backs of his hands, but he did 
have scaling along the nasolabial folds and glabella with a 
circular plaque of scale on glabella.  There were also white 
scars of five lesions that measured approximately .4 
centimeters in diameter in the groin, but there were no 
primary lesions.  He was assessed as having seborrheic 
dermatitis and lichen simplex chronicus in the groin 
manifested by scarring without any primary lesions.  It was 
also noted that he had a history of blisters along the 
nasolabial folds and glabella, but that he did not have any 
on examination.  He also denied having a history of acne.

The veteran was afforded a VA examination in October 2001 
during which it was noted that he had had dermatitis with 
superficial ulcerations in the groin area and that he 
currently had a scar.  He also reported having a fungal 
infection of the toes of both feet as well as dermatitis on 
the bottom of his feet.  The examiner indicated that the 
veteran currently had pruritis in the groin area with 
tingling at the bottom of his feet as well as a fungal 
infection on the toenails.  He was receiving topical therapy 
at the time of his examination.  

A physical examination did reveal evidence of a generalized 
skin condition that was predominantly in the groin area and 
on the feet.  There was also a dermatitis skin condition on 
the bottom of both feet.  The veteran had a scar in the groin 
area from previous superficial ulcerations, which were 
healed, and there was no exfoliation or crusting.  He did 
have scars that itched, and there was a fungal infection on 
the toes, but there was no skin breakdown, cracking, or 
flaking.  The veteran was diagnosed with fungal infection of 
both feet, including toes and groin area, with residual 
scarring at the bottom of his feet.  The examiner recommended 
that the veteran avoid staying on his feet for a prolonged 
period of time.

The veteran was also provided a VA examination in January 
2005 during which he reported having flaking skin on his 
scalp and face in the past that had since cleared.  He also 
noted that he had developed a rash in the groin area in 
service and that at the time of the examination he had only 
flaking in the nasolabial folds. He complained of pruritis 
and itching in the groin area, which increased with humidity 
and improved in dry weather.  He also related that he had 
skin lesions on his feet.   It was noted that his treatment 
consisted of Mycostatin cream, which he used two to three 
times per week for his skin condition in the groin area.  

A physical examination of the facial skin revealed dry skin 
with slight flaking in the nasolabial folds, which was barely 
noticeable because the veteran wore eyeglasses.  There was no 
evidence of any ulceration or disfigurement.  An examination 
of the groin showed mildly thickened skin in the left and 
right groin area with a two millimeter by two millimeter area 
of hyperpigmentation, but there was no skin breakdown.  An 
examination of the feet revealed the veteran's skin to be dry 
and flaking with severely dystrophic nails on both feet.  The 
examiner did not consider this to be disfiguring because the 
veteran wore shoes.  The veteran was diagnosed with lichen 
simplex chronicus in the groin, severe onychomycosis of the 
toenails of both feet, and mild seborrheic dermatitis of the 
face.  The examiner commented that none of the conditions 
were disfiguring or repugnant.  The groin lesions represented 
approximately two percent of the body surface area, and the 
onychomycosis only affected the toenails, which was less than 
one percent of the body surface area.  The lesions on the 
face represented less than one percent of the body surface 
area.  It was noted that there had been no use of systemic 
drugs for the treatment of the veteran's skin conditions, but 
topical steroids, such as Triamcinolone and Hydrocortisone, 
had been used to treat his itching.  The examiner also stated 
that it was his opinion that the veteran's dry skin condition 
was more likely related to his nutritional problems secondary 
to his gastric bypass than to any service-connected disorder.  

A May 2005 addendum to the January 2005 VA examination report 
indicates that the examiner reviewed the veteran's claims 
file and commented that such a review only reinforced the 
conclusion that the veteran's skin disorder was more likely 
related to his nutritional problems that were secondary to 
his gastric bypass rather than being related to his service.  


Law and Analysis

The veteran contends that he is entitled to a higher initial 
evaluation for his skin rash.  More specifically, he claims 
that the current evaluation assigned for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a noncompensable evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  
The Board notes that during the pendency of this appeal, VA 
issued new regulations for rating skin disabilities under 38 
C.F.R. § 4.118, which became effective August 30, 2002.  
However, the Board notes that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective. The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law. That is, for any date prior to August 
30, 2002, neither the RO nor the Board could apply the 
revised rating schedule.

The veteran was notified of these regulation changes in the 
September 2002 SOC and May 2005 SSOC.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under the version of Diagnostic Code 7806 applicable prior to 
August 30, 2002, a noncompensable evaluation is contemplated 
for eczema with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent disability evaluation is assigned when there is 
eczema with exfoliation, exudation, or itching, if involving 
an exposed area or extensive area.  

Under the revised criteria that became effective on August 
30, 2002, a noncompensable evaluation is assigned when less 
than five percent of the entire body or less than five 
percent of the exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
A 10 percent disability evaluation is warranted when at least 
five percent, but less than 20 percent, of the entire body, 
or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that an 
initial compensable evaluation for the veteran's skin rash is 
not warranted.  Prior to August 30, 2002, the medical 
evidence of record does not show the veteran to have 
exfoliation, exudation, or itching involving an exposed or 
extensive area.   Although the veteran reported having a 
history of blisters along the nasolabial folds and glabella 
in January 2001, an examination did not reveal such 
symptomatology.  In fact, the October 2001 VA examiner 
indicated that the veteran only had a skin condition on his 
feet and in the groin area and commented that there was no 
exfoliation, crusting, skin breakdown, cracking, or flaking.  
Thus, the veteran has not been shown to meet the criteria for 
an increased evaluation under the version of Diagnostic Code 
7806 in effect prior to August 30, 2002.  

The Board also finds that the veteran is not entitled to an 
increased evaluation under the revised version of Diagnostic 
Code 7806 that became effective on August 30, 2002.  The 
medical evidence of record does not show that the veteran's 
skin disorder affects at least five percent, but less than 20 
percent, of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas.  In fact, the January 
2005 VA examiner indicated that the veteran's groin lesions 
represented approximately two percent of the body surface 
area and that the onychomycosis only affected the toenails, 
which was less than one percent of the body surface area.  
The lesions on the face represented less than one percent of 
the body surface area.  In addition, the veteran has not been 
show to require the use of intermittent systemic therapy (for 
a total duration of less than six weeks during the past 12-
month period.  In this regard, the January 2005 VA examiner 
stated that the veteran had only used topical steroids and 
that there had been no use of systemic drugs for the 
treatment of the his skin conditions.  Significantly, the 
Board further notes that the January 2005 VA examiner 
indicated both in the examination report and again in the May 
2005 addendum that the veteran's dry skin condition was more 
likely related to his nutritional problems secondary to his 
gastric bypass than to any service-connected disorder.  As 
such, the veteran's service-connected skin disorder has not 
been shown to meet the criteria for an increased evaluation 
under the revised version of Diagnostic Code 7806.  

The Board has also considered application of other Diagnostic 
Codes, including Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, and 7805.  See 38 C.F.R. § 4.118 (2005).  However, the 
Board has reviewed the pertinent medical evidence as 
contained in the veteran's claims file, and concludes that 
the criteria for a compensable evaluation are simply not met.   
In this regard, the medical evidence of record does not show 
the veteran to have one of the eight characteristics of 
disfigurement of the head, face, or neck, and his scars are 
not deep, unstable, or painful.  Nor do his scars measure 144 
square inches or cause limited motion.  Therefore, the Board 
finds that an initial compensable evaluation for the 
veteran's skin rash is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected skin 
rash has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected skin rash under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


ORDER

An initial compensable evaluation for a skin rash is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


